Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2381
                      Lower Tribunal No. 18-909-C-K
                          ________________


                               Neil C. Vesce,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, Mark Wilson, Judge.

     Neil C. Vesce, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.